Citation Nr: 1643095	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for peripheral vascular disease of the right lower extremity, initially rated as 60 percent disabling.

2.  Entitlement to an increased disability evaluation for peripheral vascular disease of the left lower extremity, initially rated as 20 percent disabling.

3.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.

4.  Entitlement to a rating in excess of the rate authorized by 38 U.S.C.A. § 1114(k) for special monthly compensation based on loss of use of a creative organ.

5.  Entitlement to an effective date prior to June 13, 2012 for the grant of service connection for peripheral vascular disease of the right lower extremity.

6.  Entitlement to an effective date prior to June 13, 2012 for the grant of service connection for peripheral vascular disease of the left lower extremity.

7.  Entitlement to an effective date prior to June 13, 2012 for the grant of service connection for erectile dysfunction.

8.  Entitlement to an effective date prior to June 13, 2012 for the grant of special monthly compensation based on loss of use of a creative organ.

9.  Entitlement to service connection for cataracts, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2013 rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for cataracts, including as secondary to service-connected diabetes mellitus.  

The May 2016 rating decision, in pertinent part, effectuated a May 2016 Board decision, which granted entitlement to service connection for peripheral vascular disease of the right and left lower extremities and for erectile dysfunction.  The May 2016 rating decision also granted entitlement to special monthly compensation based on loss of a creative organ.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

As noted above, the Board granted the Veteran's claims of entitlement to service connection for peripheral vascular disease and erectile dysfunction in May 2016.  At that time, the Board also remanded the Veteran's claim of entitlement to service connection for cataracts, including as secondary to service-connected diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for peripheral vascular disease of the right and left lower extremities and erectile dysfunction, entitlement to a rating in excess of the rate authorized by 38 U.S.C.A. § 1114(k) for special monthly compensation based on loss of use of a creative organ, and entitlement to earlier effective dates for the grant of service connection for peripheral vascular disease and erectile dysfunction, as well as the issue of entitlement to an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cataracts were not manifest in service and are not attributable to service.  

2.  Cataracts are not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Cataracts are not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded VA examinations responsive to the claim for service connection of cataracts.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that undersigned VLJ, who conducted the Veteran's February 2016 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his cataracts are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service treatment records reflect that the Veteran had normal visual acuity and refraction, a normal ophthalmoscopic evaluation, equal and reactive pupils at his December 1965 entrance examination, his December 1967 military examination, and December 1968 separation examination.  The Board observes that a diagnosis of refractive error (myopia) was noted at entrance; he had vision of 20/20 right and 20/30 left, corrected to 20/20 bilaterally.  At the December 1967 and December 1968 examinations, the Veteran had vision of 20/20 bilaterally; his field of vision was normal and intraocular tension.

VA and private treatment records reflect a history of treatment for cataracts since July 2012.  

The Veteran was initially afforded a VA examination in connection with his claim for service connection in August 2012.  According to the VA examination, report, the Veteran has age-related cataracts, without astigmatism, diplopia, visual field defect, or aphakia.  There was no decrease in visual acuity.

The Veteran was afforded another VA examination in July 2016.  The Veteran had normal slit lamp and external eye evaluations, round and reactive pupils, and corrected near and distance vision of 20/40 or better bilaterally.  There was no evidence of aphakia, astigmatism, diplopia, decreased visual acuity, or other visual impairment.  The diagnosis was nuclear sclerotic age-related cataracts.  The VA examiner opined that it was less likely than not that the Veteran's cataracts were the result of or aggravated by the Veteran's service-connected diabetes mellitus.

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for cataracts are not met.  

Here, there is no evidence of a vision disorder during active duty, or for many years after service.  The Board acknowledges that the Veteran was diagnosed with refractive error upon entrance into service.  However, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).   In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability. VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).   The Veteran does not assert, and the evidence does not show, that the Veteran's refractive error was subjected to a superimposed disease or injury.  The Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to his eyes and vision. 

Moreover, his December 1967 and December 1968 military examination reports reflect that the Veteran did not experience decreased vision; clinical evaluation did not reflect any abnormalities.  Likewise, the Veteran's medical history does not establish that a vision disorder, including cataracts, manifested prior to 2012.  In short, the evidence fails to establish the presence of pathology during service or for many years thereafter.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's cataracts are not related to his active duty.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a decreased vision prior to 2012.  The Board reiterates that the Veteran had no related complaints at his separation examination.  Moreover, the August 2012 and July 2016 VA eye examination reports clearly concluded that the Veteran's cataracts were age-related, and not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected diabetes mellitus did not cause or aggravate the Veteran's cataracts.  Although the Veteran asserts that his cataracts were caused by his service-connected diabetes mellitus and/or worsened as a result of his service-connected diabetes mellitus, neither of the VA examiners nor the Veteran's treating providers found that the Veteran's cataracts were related to his service, including his service-connected diabetes mellitus.  In particular, the July 2016 VA examiner found that the Veteran's cataracts were not caused or aggravated by the Veteran's service-connected diabetes mellitus.  The August 2012 VA diabetes mellitus examination report also indicated that the Veteran did not have any vision problems related to the Veteran's service-connected diabetes mellitus.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The Veteran is competent to report symptoms and diagnoses of decreased vision, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, the Veteran's statements are insufficient to establish a nexus to his service for his cataracts as such a conclusion requires medical knowledge and clinical training that is beyond a lay person's competency.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the July 2016 VA examination report, as well as by the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his cataracts.  

In short, there is no probative evidence that the Veteran's cataracts are related to his service.  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The Board notes that the opinion of the July 2016 VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's cataracts are related to his service, including his service-connected diabetes mellitus.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Accordingly, this opinion is found to carry significant weight.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of cataracts.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for cataracts is denied.


REMAND

As previously noted, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2016 in connection with the claim of entitlement to service connection for cataracts.  At that time, the Veteran also presented testimony on his claims for service connection for peripheral vascular disease of the right and left lower extremities and erectile dysfunction, which were granted by the Board in May 2016.

In October 2016, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issues of entitlement to increased disability ratings for peripheral vascular disease of the right and left lower extremities and erectile dysfunction, as well as the issues of entitlement to earlier effective dates for the grants of service connection for peripheral vascular disease of the right and left lower extremities and erectile dysfunction; the Veteran also appealed the issues of entitlement to a rating in excess of the rate authorized by 38 U.S.C.A. § 1114(k) for special monthly compensation based on loss of use of a creative organ and entitlement to an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ.  At that time, the Veteran indicated that he wanted a hearing via a Travel Board hearing before a Veterans Law Judge of the Board.  

The Board observes that the Veteran's request for a Travel Board hearing was acknowledged by the RO, and that he was given the opportunity to amend his request to a Board hearing via videoconference, but there is no indication that any steps have been taken to schedule a Travel Board or videoconference hearing with as to these issues, and his hearing request has not been withdrawn.  In addition, the Veteran has not otherwise presented testimony on these issues.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled, in accordance with appropriate procedures, for a Travel Board or videoconference hearing, preferably before the undersigned Veterans Law Judge, so that the Veteran may present testimony as to the issues of:   

a) entitlement to increased disability ratings for peripheral vascular disease of the right and left lower extremities and erectile dysfunction. 

b) entitlement to earlier effective dates for the grants of service connection for peripheral vascular disease of the right and left lower extremities and erectile dysfunction. 

c) entitlement to a rating in excess of the rate authorized by 38 U.S.C.A. § 1114(k) for special monthly compensation based on loss of use of a creative organ. 

d) entitlement to an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ.   

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


